DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the amendment filed on March 21, 2022.
	Claims 1-3, 7-9, and 15 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the definitions of “Ring A” and “Ring B” under each option based on the definitions of W and Z are confusing.  Applicant submits that ‘claim 1 is amended to further define the structures of Ring A and Ring B and the amended claims are directed to processes for preparing compounds as described in Examples 1-4’.  The ‘first set’ of definitions of Ring A and Ring B appear at page 3 of the claim listing: “when W is CRaRb, Z is CH2 and Ra and Rb are CH3”.  The definitions of W and Z as provided in the ‘first set’ appears in Example 2 (page 48 of the specification), wherein Ring A is 
    PNG
    media_image1.png
    85
    112
    media_image1.png
    Greyscale
 and Ring B is 
    PNG
    media_image2.png
    131
    113
    media_image2.png
    Greyscale
.  It appears that applicant intended to delete the other structural fragments, however, they continue to be present in the claim.  As per 37 CFR 1.121(c)(2), “any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters”.  As instantly amended, in claim 1, the terms “or”, “Ring A is” and “Ring B is” are deleted (text marked with strike-through), however, the structural fragments remain in the claim.
First set (as it appears in claim 1):

    PNG
    media_image3.png
    337
    547
    media_image3.png
    Greyscale

	The ‘second set’ of definitions of Ring A and Ring B appear at page 3 of the claim listing: “when W is CRaRb, Z is CH2 and Ra and Rb taken together form a spirocycloalkyl”.  The definitions of W and Z as provided in second set appear in Example 1 (page 48 of the specification) wherein Ring A is 
    PNG
    media_image1.png
    85
    112
    media_image1.png
    Greyscale
 and Ring B is 
    PNG
    media_image2.png
    131
    113
    media_image2.png
    Greyscale
; and Example 4 (page 49 of the specification) wherein Ring A is 
    PNG
    media_image1.png
    85
    112
    media_image1.png
    Greyscale
 and Ring B is 
    PNG
    media_image4.png
    115
    111
    media_image4.png
    Greyscale
.  The portion of claim 1 that provides definitions of Ring A and Ring B as it applies to ‘second set’ are not consistent with the compounds of Examples 1 and 4.
Second set (as it appears in claim 1):

    PNG
    media_image5.png
    160
    586
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    278
    535
    media_image6.png
    Greyscale

	As can be seen from the above, Ring A continues to have the ‘pyridine’ fragment, and Ring B has multiple structural fragments, including duplicate recitation of 
    PNG
    media_image4.png
    115
    111
    media_image4.png
    Greyscale
.
	Note:	The ‘third set’ of the definitions of Ring A and Ring B “when W is O and Z is CF2” are consistent with the compound of Example 3 (page 49 of the specification).
The above noted inconsistencies continue in dependent claims 3 and 7.  Claim 3 recites: “
    PNG
    media_image7.png
    136
    295
    media_image7.png
    Greyscale
”, wherein the second structural fragment should not be present in the claim.  In claim 7, the definition of Ring B should only contain two structural fragments:
    PNG
    media_image4.png
    115
    111
    media_image4.png
    Greyscale
 and 
    PNG
    media_image2.png
    131
    113
    media_image2.png
    Greyscale
, instead of the four structures currently present. (Each of claims 8 and 9, dependent on claim 7, have the two correct structural fragments of Ring B).
Appropriate corrections of claims 1, 3, and 7 would obviate the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

June 5, 2022